 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                      ***
 7    UNITED STATES OF AMERICA,                                Case No. 2:17-cr-00110-APG-CWH
 8                             Plaintiff,
                                                               ORDER
 9             v.
10    PHILLIP D. HURBACE, et al.,
11                             Defendants.
12

13             Before the court is defendant Phillip Hurbace’s motion to sever counts and co-defendants

14   (ECF No. 94), filed October 19, 2018, the government’s response (ECF No. 100), filed November

15   8, 2018, and Hurbace’s sealed reply (ECF No. 104), filed November 16, 2018.

16             Also before the court is defendant Sylviane Whitmore’s sealed motion to sever trial with

17   co-defendants (ECF No. 93), filed October 19, 2018, the government’s sealed response (ECF No.

18   99), filed November 8, 2018, and Whitmore’s sealed reply (ECF No. 106), filed November 21,

19   2018. 1

20             Also before the court is Whitmore’s motion to join Hurbace’s motion to sever (ECF No.

21   109), filed November 21, 2018.

22             The government alleges, in a 33-count indictment, that defendants Hurbace, Larry

23   Anthony McDaniel, and Whitmore all worked together at Sovereign Security Systems (doing

24   business as 24/7 Private Vaults), a business that promised their anonymous customers a safe place

25

26             1
               It is unclear to the court why the briefs on Whitmore’s motion to sever are filed under seal. The
27   court therefore will require the parties to show cause why the briefs should not be unsealed within 21 days
     from the date of this order per Local Rule IA 10-5(b). If the parties do not show cause why the briefs
28   should remain under seal, the court will unseal them without further notice.
 1   to store their valuables. Whitmore is charged with breaking into 24/7 Private Vaults on two

 2   occasions and stealing valuables from customers’ safes and vaults. The remaining counts against

 3   the co-defendants flow from their laundering of proceeds from those crimes or their transporting

 4   those proceeds across state lines. Relevant to these motions, the indictment charges Hurbace and

 5   Whitmore with conspiracy to interfere with commerce by robbery (Count 1), and interference

 6   with commerce by robbery and aiding and abetting (Count 2). Hurbace is also charged with

 7   interstate transportation of stolen property ($141,636.95) (Count 3); interstate transportation of

 8   stolen property (Roger Dubois watch) (Count 4); and money laundering ($141,636.95 payment to

 9   Cal-Sierra Title Company) (Count 5). Superseding Indictment (ECF No. 8). Hurbace moves to

10   sever the counts against him, and Whitmore and Hurbace (through separate motions to sever) ask

11   this court to hold separate trials on the counts in this case.

12           A. Joinder of offenses

13           Hurbace argues that the offenses against him should be severed because there is no

14   connection between the Counts 1 and 2, and Counts 3, 4, and 5. The government responds that

15   they are connected because they are all part of a common plan or scheme.

16           Federal Rule of Criminal Procedure 8(a) allows joinder of offenses if the offenses charged

17   “are of the same or similar character, or are based on the same act or transaction, or are connected

18   with or constitute parts of a common scheme or plan.” “Because Rule 8 is concerned with the

19   propriety of joining offenses in the indictment, the validity of the joinder is determined solely by

20   the allegations in the indictment.” United States v. Jawara, 474 F.3d 565, 572 (9th Cir. 2007). In

21   deciding whether offenses are part of a common plan or scheme, courts ask whether “commission

22   of one of the offenses either depended upon or necessarily led to the commission of the other;

23   proof of the one act either constituted or depended upon proof of the other.” Id., at 574.

24           Hurbace argues that the indictment itself does not contain allegations which connect the

25   offenses, in other words, that the robbery did not yield the money or watch. Hurbace also argues

26   that if he testifies as to one count, he runs the risk of the jury being influenced as to the others,

27   thus creating a situation in which he is practically compelled to testify and submit to cross-

28   examination. The government argues that, read as a whole, there is a clear connection between


                                                   Page 2 of 8
 1   all of the counts against Hurbace: Counts 1 and 2 allege that on April 14, 2012, Hurbace and

 2   Whitmore, an employee of 24/7 Private Vaults, in violation of 18 U.S.C. § 1951, unlawfully took

 3   currency, gold, silver, and platinum coins, jewelry, and watches from 24/7 Private Vaults. Counts

 4   3 and 4 then allege that sometime on or after April 14, 2012 (the day of the § 1951 violation in

 5   Count 2), Hurbace transported $141,636.95 of stolen U.S. currency (Count 3) and a stolen watch

 6   (Count 4) across state lines. Both U.S. currency and watches are identified as the type of goods

 7   stolen during the robbery charged in Count 2. Count 5 charges Hurbace with committing money

 8   laundering by making a payment of $141,636.95 cash taken during a violation of § 1951 (the

 9   same statute charged in Count 2). The date of the payment is June 27, 2012, which matches the

10   last day in the window of time Hurbace is alleged to have possibly transported the stolen cash

11   identified in Count 3. The court agrees that, because of the common dates, cash amount, and

12   references to a watch and the same statute, counts 1 to 5 appear to be sufficiently connected as a

13   common scheme or plan to justify joinder. As to Hurbace’s concern that he runs the risk of an

14   adverse inference by the jury if he only testifies on some of the charges against him, all

15   defendants face the same dilemma in a multi-count case. Hurbace is not entitled to severance

16   under these circumstances.

17          B. Joinder of defendants

18          Hurbace argues that, although counts 1 and 2 connect him and Whitmore, there is no

19   connection between him and other defendants in the remaining counts. Even if there is a

20   connection, however, Hurbace also argues that severance is appropriate because there is a serious

21   risk that a joint trial would compromise a specific trial right or prevent the jury from making a

22   reliable judgment about guilt or innocence. Similarly, Whitmore argues that a jury could find her

23   guilty by association with the other defendants, and that her defenses present a mutually exclusive

24   defense, and therefore severance is appropriate.

25          Federal Rule of Criminal Procedure 8(b) allows the joinder of defendants “if they are

26   alleged to have participated in the same act or transaction or in the same series of acts or

27   transactions constituting an offense or offenses.” Fed. R. Crim. P. 8(b). Rule 8 is construed

28   broadly in favor of initial joinder. United States v. Vasquez-Velasco, 15 F.3d 833, 844 (9th Cir.


                                                  Page 3 of 8
 1   1994) (citations omitted). “Generally, defendants who are indicted together in federal court

 2   should be jointly tried.” United States v. Tootick, 952 F.2d 1078, 1080 (9th Cir. 1991) (citation

 3   omitted). “Joinder is favored in federal criminal cases largely for reasons of judicial economy

 4   and efficiency, despite some degree of bias inherent in joint trials.” Id. (citations omitted).

 5           Rule 14 provides relief from joinder of defendants under Rule 8(b) through severance.

 6   Fed. R. Crim. P. 14(a). To warrant severance, the defendant bears the heavy burden of

 7   demonstrating that “a joint trial is so manifestly prejudicial that the trial judge is required to

 8   exercise his or her discretion in only one way—by severing the trial.” United States v. Castro,

 9   887 F.2d 988, 996 (9th Cir. 1989) (citation omitted). “A defendant must show clear, manifest or

10   undue prejudice and violation of a substantive right resulting from the failure to sever.” Id.

11   (citation omitted). “The test is whether joinder is so manifestly prejudicial that it outweighs the

12   dominant concern with judicial economy and compels the exercise of the court’s discretion to

13   sever.” United States v. Kenny, 645 F.2d 1323, 1345 (9th Cir. 1981) (citing United States v.

14   Brashier, 548 F.2d 1315, 1323 (9th Cir. 1976)). “[A] joint trial is particularly appropriate where

15   the co-defendants are charged with conspiracy, because the concern for judicial efficiency is less

16   likely to be outweighed by possible prejudice to the defendants when much of the same evidence

17   would be admissible against each of them in separate trials.” United States v. Fernandez, 388

18   F.3d 1199, 1242 (9th Cir. 2004). Further, “[j]oinder of charges against multiple defendants is

19   particularly appropriate when the charges involve substantially overlapping evidence.” United

20   States v. Golb, 69 F.3d 1417, 1425 (9th Cir. 1995) (citations omitted).

21                   1. Right to confrontation

22           Citing Bruton v. United States, 391 U.S. 123 (1968), Hurbace argues that failure to sever

23   will compromise his rights to confront and cross examine witnesses because co-defendants’

24   admissions by Whitmore and McDaniels will be used against him, and he will have no ability to

25   confront and cross-examine them. Similarly, Whitmore argues that statements by McDaniels will

26   violate her right to confrontation. The government responds that it is well aware of, and will

27   comply with, its obligations under Bruton. It asserts that it could decline to use the statement in

28   its case in chief, or call a witness who can discuss the statement without mentioning other


                                                   Page 4 of 8
 1   defendants, or it could admit a version that redacts references to other defendants and request a

 2   limiting instruction. The court agrees that a proper redaction to eliminate reference to Hurbace in

 3   Whitmore’s statement, and Whitmore in McDaniel’s statement, will ensure that the Confrontation

 4   Clause is not violated. See Richardson v. Marsh, 481 U.S. 200, 211 (U.S. 1987) (“We hold that

 5   the Confrontation Clause is not violated by the admission of a nontestifying codefendant’s

 6   confession with a proper limiting instruction when, as here, the confession is redacted to

 7   eliminate not only the defendant’s name, but any reference to his or her existence.”).

 8          Accordingly, the court finds that Hurbace has not met his high burden of demonstrating

 9   that severance is warranted based on potential Bruton issues.

10                  2. Cumulative effect

11          Hurbace argues that severance is appropriate because the evidence in this case is much

12   stronger against his co-defendants than it is against him. He argues that there is weak evidence of

13   his involvement in the 2012 robbery, or that he used stolen money to buy his house, or that the

14   watch was stolen from 24/7 Private Vault in April 2012. On the other hand, he argues that the

15   evidence against Whitmore and McDaniels is strong, including admissions and extensive

16   financial records illustrating money laundering. He argues that there is grave danger that the

17   evidence against co-defendants will cumulate and reinforce an inference of guilt. Similarly,

18   Whitmore argues that it will be difficult for the jury to compartmentalize the evidence as to each

19   defendant. The government responds that the evidence against co-defendants is strong, and that

20   the jury will be able to follow the court’s instructions to compartmentalize evidence and made a

21   proper determination.

22          It is, of course, possible that the evidence is stronger against one of more of the co-

23   defendants. However, that fact, standing alone, is not sufficient to justify severance. See United

24   States v. Matta-Ballasteros, 71 F.3d 754, 771 (9th Cir. 1995) (quoting United States v. Polizzi,

25   801 F.2d 1543, 1554 (9th Cir. 1986) (“The mere fact that there may be more incriminating

26   evidence against one codefendant than another does not provide a sufficient justification for

27   separate trials.”). Rather, the focus is on “whether the jury can reasonably be expected to

28   compartmentalize the evidence as it relates to separate defendants in the light of its volume and


                                                 Page 5 of 8
 1   limited admissibility.” United States v. Ramirez, 710 F.2d 535, 546 (9th Cir. 1983) (citations

 2   omitted). “The prejudicial effect of evidence relating to the guilt of codefendants is generally

 3   held to be neutralized by careful instruction by the trial judge.” United States v. Hernandez, 952

 4   F.2d 1110, 1116 (9th Cir. 1991) (quoting United States v. Escalante, 637 F.2d 1197, 1201 (9th

 5   Cir. 1980)). “A defendant seeking severance based on the ‘spillover’ effect of evidence admitted

 6   against a co-defendant must also demonstrate the insufficiency of limiting instructions given by

 7   the judge.” United States v. Hanley, 190 F.3d 1017, 1027 (9th Cir. 1999), superseded on other

 8   grounds by regulation.

 9           Here, there is nothing to suggest that the potential prejudice identified by Hurbace and

10   Whitmore cannot be cured by a limiting instruction. The case is not complex, as it involves only

11   two thefts and the disposition of the proceeds, and jurors, conscious of their obligations, are

12   presumed to be able to follow the court’s instructions. See, Parker v. Randolph, 442 U.S. 62, 75

13   n.7 (1979) (“The “rule”—indeed, the premise upon which the system of jury trials functions

14   under the American judicial system—is that juries can be trusted to follow the trial court’s

15   instructions.”).

16                      3. Mutual exclusive defenses

17           Hurbace also argues that he and his co-defendants have mutually exclusive defenses

18   because they will each argue that the other is responsible, and therefore, conviction of a defendant

19   is inevitable. Whitmore first argues that her defense at trial is innocence, and that the statements

20   of McDaniels accusing Whitmore of the thefts will violate her rights to confront the witnesses

21   against her. The government responds that McDaniels and Whitmore have already admitted that

22   they, too, stole from 24/7, and so they accepted responsibility as well as identifying Hurbace as

23   someone who helped them.

24           “Mutually exclusive defenses are said to exist when acquittal of one codefendant would

25   necessarily call for the conviction of another.” Collins v. Runnels, 603 F.3d 1127, 1131 n.2 (9th

26   Cir. 2010) (quoting Tootick, 952 F.2d at 1081). A defendant requesting severance on mutually

27   antagonistic defenses “must show that the core of the codefendant’s defense is so irreconcilable

28   with the core of his own defense that acceptance of the codefendant’s theory by the jury precludes


                                                   Page 6 of 8
 1   acquittal of the defendant.” United States v. Rashkovski, 301 F.3d 1133, 1138 (9th Cir. 2002)

 2   (quoting United States v. Throckmorton, 87 F.3d 1069, 1072 (9th Cir. 1996)). “‘[M]utually

 3   antagonistic’ or ‘irreconcilable’ defenses may be so prejudicial as to mandate severance.” Zafiro

 4   v. United States, 506 U.S. 534, 538 (1993) (citations omitted).

 5           Hurbace has failed to show how his individual theory of defense, which is that he did not

 6   participate in the 2012 robbery, with an exculpatory explanation for the possession of the possibly

 7   stolen property, would be so irreconcilable with Whitmore’s theories as to preclude a jury from

 8   deciding guilt or innocence if both defenses were presented in a joint trial. Whitmore’s admission

 9   that she stole in the past does not necessarily lead to the conclusion that another codefendant is

10   also guilty.

11           Whitmore states in her reply and joinder to Hurbace’s motion to sever, for the first time,

12   that her defense will be that Hurbace manipulated her and emotionally controlled her to gain

13   access to 24/7 Private Vaults. Whitmore apparently will blame Hurbace for her involvement in

14   prior uncharged thefts at 24/7 Private Vaults. But she will need to testify in order to do so, and so

15   Hurbace will be able to confront her on that claim. But Hurbace can still deny culpability for the

16   robbery, as does Whitmore, and innocently explain the possession of possible stolen property.

17   Because a third party could have committed the 2012 theft, Hurbace’s acquittal does not call for

18   Whitmore’s conviction, and Whitmore’s acquittal does not require Hurbace’s conviction. For

19   these reasons, the defenses are not mutually exclusive.

20           Based on the foregoing, the court finds that Defendant has not met the “heavy burden” of

21   demonstrating that joinder is so manifestly prejudicial that severance is required. Accordingly,

22           IT IS HEREBY ORDERED that defendant Phillip Hurbace’s motion to sever counts and

23   co-defendants (ECF No. 94) is DENIED.

24           IT IS FURTHER ORDERED that defendant Sylviane Whitmore’s motion to sever trial

25   with co-defendants (ECF No. 93) is DENIED.

26           IT IS FURTHER ORDERED that defendant Whitmore’s motion to join Hurbace’s

27   motion to sever (ECF No. 109) is GRANTED.

28


                                                 Page 7 of 8
 1          IT IS FURTHER ORDERED that within 21 days from this order, the parties must show

 2   cause why the briefs at ECF Nos. 93, 99, and 106 should not be unsealed. Failure to comply with

 3   this order will result in the unsealing of the briefs without further notice.

 4

 5          DATED: January 24, 2019

 6

 7                                                          C.W. HOFFMAN, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                   Page 8 of 8
